Citation Nr: 0810928	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a lump 
on the neck and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from July 1989 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO determined, in part, 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for a 
disability manifested by a lump behind the neck.  The veteran 
timely appealed the RO's May 2003 rating action to the Board.

In April 2005, the veteran failed to appear at a hearing 
before a Veterans Law Judge at the Columbia, South Carolina 
RO (i.e., Travel Board hearing).  Accordingly, her hearing 
request was considered withdrawn.  38 C.F.R. § 20.704(d) 
(2007). 

In March 2007, the Board remanded the instant claim to the RO 
for additional development.  The requested development has 
been completed, and the case has returned to the Board for 
appellate review.  

By way of that March 2007 decision, the Board also denied 
service connection for muscle spasms of the neck and 
shoulders.  The veteran has not appealed these determinations 
and the Board decision with regard to both is final.  38 
U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  Thus, 
appellate review of the instant claim does not includes 
consideration of finally decided matters involving muscle 
spasms of the neck and shoulders.   


FINDINGS OF FACT

1.  By a March 1994 rating action, the RO, in part, denied 
service connection for a lump on the neck, finding that there 
was no chronic disability; that decision became final in the 
absence of an appeal.  

2.  Evidence received since the March 1994 RO decision is new 
but does not relate to an unestablished fact (i.e., a current 
diagnosis of a lump on the neck, or residuals therefrom) 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating a claim for service 
connection for a lump on the neck. 


CONCLUSION OF LAW

The March 1994 rating decision, wherein the RO, in part, 
denied entitlement to service connection for a lump on the 
neck, is final; new and material evidence has not been 
submitted and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).,

In this case, in April 2007 and pursuant to the Board's March 
2007 remand directives, the RO provided the veteran with VCAA 
notice as required by Kent.  Although the RO's April 2007 
letter informed the veteran that her claim for service 
connection for a lump on the neck had been previously denied 
in "May 2003"-not March 1994, she was informed that she 
needed to submit "EVIDENCE OF A 'PERMANATE' RESIDUAL OR 
CHRONIC DISABILTY FOR WHICH SERVICE CONNECTION COULD BE 
ESTALISHED" (i.e., evidence of a current lump of the neck, 
or residuals therefrom).  The veteran was also generally 
notified of the types of evidence VA would assist her in 
obtaining and informed that she should send information or 
evidence relevant to the claim to VA.  In addition, the RO 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding the 
claim, and also informed the veteran of the cumulative 
evidence previously provided to VA, or obtained by VA on her 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Kent, supra. 

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In an April 2007 letter, 
VA provided veteran notice as promulgated in Dingess.  Id.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file since March 1994 consists of VA treatment and 
examination records, along with statements of the veteran and 
her service representative in support of the claim.  In April 
2005, the veteran failed to appear at a Travel Board hearing 
before a Veterans Law Judge.  Testimony obtained from said 
hearing might have been instrumental in deciding her appeal.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in the claim on appeal.  Accordingly, 
further development and further expending of VA's resources 
is not warranted and adjudication of her claim on appeal 
poses no risk of prejudice to the appellant.  See, Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Laws and Regulations

New and Material-general criteria

In general, prior unappealed decisions of the RO are final.  
38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection -general criteria 

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

Service connection may be granted on the basis of a post- 
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection requires competent evidence showing all of 
the following: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002).

III.  Analysis

In this case, the veteran seeks to reopen a previously denied 
claim of entitlement to service connection for a lump on the 
neck. 

In denying service connection for a lump on the neck in March 
1994, the RO concluded that although the veteran had received 
treatment for a painful lump on her neck during service in 
November 1990, the remainder of her service medical records, 
along with post-service VA examination and outpatient 
reports, were devoid of any clinical evidence demonstrating 
that she currently had a lump on her neck, or evidence 
showing that she had residuals that were related to the 
symptoms that she had in service.  In short, the RO denied 
the matter in 1994 because there was no chronic disability 
diagnosed.  As noted previously herein, prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105.  New and 
material evidence must be received to reopen a veteran's 
previously denied service connection claim.  38 U.S.C.A. 
5108.

After reviewing the record, and for reasons expressed below, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's previously denied claim of 
entitlement to service connection for a lump on the neck.  In 
reaching the foregoing determination, the Board observes that 
evidence received after the RO's March 1994 rating decision 
consists of duplicate service medical records and VA 
outpatient and examination reports, dating from August 1994 
to March 2003.  

While the above-referenced VA clinical records dated since 
1994 are "new," in that they were not previously before the 
RO in March 1994, they are not "material."  To that end, 
they do not address the reason for the RO's March 1994 
denial:  an absence of medical evidence demonstrating that 
the veteran currently has a lump on her neck, or residuals 
resulting therefrom.  In this regard, a VA clinician 
diagnosed the appellant as having "musculoskeletal pain," 
after she complained of having sudden and severe neck pain 
that stemmed from her job as a baggage handler.  (See, VA 
outpatient report, dated in November 1994, respectively).  VA 
does not generally grant service connection for pain alone, 
without an identified underlying basis for the symptom.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.")  
Subsequent VA clinical reports also do not contain any 
evidence of the veteran having a lump on her neck, or any 
residuals therefrom.  On the contrary, the veteran's neck was 
noted to have been supple on physical evaluation.  There was 
no evidence of adenopathy, jugular venous distention or 
lymphadenopathy, respectively.  (See, February 1999 and May 
2001 VA outpatient and respiratory examination reports, 
respectively).  

Thus, although the above-referenced VA clinical reports are 
"new," they are not "material."  They do not relate to 
"[a]n unestablished fact necessary to substantiate the 
claim-" namely medical evidence that the veteran currently 
has a lump on her neck, or evidence showing that she has 
residuals that are related to the lump on her neck during 
service in 1990.  38 C.F.R. § 3.156 (2007).

Finally, the Board notes that the veteran and her service 
representative have submitted statements in connection with 
the claim, to include contentions that the appellant 
currently has residuals of a lump on her neck from service in 
1990.  As these individuals have no medical training, 
however, their assertions of medical causation are 
insufficient to reopen the previously denied claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In this regard, 
the Board notes that while the veteran can describe her 
symptoms, her statements, along with those of her 
representative, as to the cause, onset or claimed presence of 
a lump on the neck must be supported by competent medical 
evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Based on the foregoing, the Board concludes that new and 
material evidence has not been received since the final March 
1994 rating action, wherein the RO denied service connection 
for a lump on the neck.  As such, there is no new evidence 
that has raised a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, because 
new and material evidence has not been received, the claim of 
entitlement to service connection for a lump on the neck is 
not reopened.


ORDER

New and material evidence has not been received and the 
appeal to reopen the claim of entitlement to service 
connection for a lump on the neck is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


